DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 02, 2018 and August 01, 2018 were filed after the mailing date of the Application on May 02, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on May 15, 2020.  These drawings are accepted by the Office.

Response to Amendment
Amendments filed April 21, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered.


Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed April 21, 2021, with respect to claims 3-7, 9, 11 and 12 rejection under 35 U.S.C. §112(b), as being indefinite have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. §112(b) of claims 3-7, 9, 11 and 12 has been withdrawn.

Applicant’s arguments, see Remarks pages 7-11, filed April 21, 2021, with respect to the rejections of claims 1-6 and 12 under 35 U.S.C. § 103 as being unpatentable over Lajiness et al. (U.S. Patent 6469659B2, hereinafter "Lajiness") in view of Gaboury et al. (U.S. Patent 8702135B2, hereinafter "Gaboury"); claims 7-11 under 35 U.S.C. § 103 as being unpatentable over Lajiness in view of Gaboury and further in view of Wang et al. (U.S. 10446938B2, hereinafter "Wang"), have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Nagata et al. (U.S. Patent 10680318B2, hereinafter "Nagata") and Fukaya et al. (U.S. Patent 5955752A, hereinafter “Fukaya”).

Claim Objections
Claims 4 and 5 objected to because of the following informalities:  Claim 4 recites a limitation “The radome claim 1” and Claim 5 recites a limitation “The radome claim 2”, the preposition “of” is missing in both claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata.
In regards of claim 1, Nagata teaches a radome for a radar sensor in a vehicle (Nagata column 1 lines 5-7: “present invention relates to an antenna apparatus installed on a vehicle, and more particularly, to an antenna apparatus having a radome”) comprising: a radome body having a first region through which a transmission signal is penetrated (Nagata column 3 lines 21-25: “an integrated transceiving radome including a transmitting antenna side radome portion configured to accommodate the transmitting antenna,…”) and a second region through which a reception signal is penetrated (Nagata column 3 lines 21-25: “an integrated transceiving radome including… a receiving antenna side radome portion configured to accommodate the receiving antenna”); and a depression formed on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body, wherein a first surface of the first region is flat and the depression is arranged on a second surface of the first region, wherein a thickness of the first region is smaller than a thickness of the second region, and wherein the thickness of the first region is variable while the thickness of the second region is substantially constant (Nagata fig 11A, 16 and 12C – Annex 1). Examiner’s note: The features of the claim 1 clearly reflected on the instant application drawings Fig. 7 and Fig. 10 –Annex 2 correspond to the features of Nagata.-emphasis of Examiner. 


    PNG
    media_image1.png
    798
    916
    media_image1.png
    Greyscale

Annex 1. Radome features in two regions as claimed by the instant application as described in Nagata 

    PNG
    media_image2.png
    717
    1563
    media_image2.png
    Greyscale

Annex 2. Instant application Fig. 7 and Fig. 10

Regarding claim 3, Nagata teaches claimed invention as shown above for the claim 1, Nagata further teaches a protrusion formed on a same side of the radome body as the depression and arranged between the first region and the second region (Annex 1 element 623 corresponds to the element 308 Fig 10 of instant application –Annex 2).

Regarding claim 4, Nagata teaches claimed invention as shown above for the claim 1, Nagata further teaches the depression has a curved shape (Nagata Fig. 4B –Annex 3). 

    PNG
    media_image3.png
    587
    944
    media_image3.png
    Greyscale

Annex 3. Radome region with a curved shape depression.

Regarding claim 6, Nagata teaches a method of manufacturing a radome (Nagata Abstract: “A radome is formed such that a central portion positioned above a patch array antenna is formed in different shapes in an outer wall and an inner wall”), comprising:
preparing a radome body (Nagata column 3 lines 21-28: “an integrated transceiving radome including a transmitting antenna side radome portion configured to accommodate the transmitting antenna, a receiving antenna side radome portion configured to accommodate the receiving antenna, and a connecting portion connecting the transmitting antenna side radome portion with the receiving antenna side radome portion is provided”); and
forming a depression on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body (Nagata column 6 lines 19-23: “The central portion of the outer wall of the radome is formed in a flat shape. On the other hand, the central portion of the inner wall of the radome 120 is formed in a characteristic shape to increase a gain in a predetermined direction”; Annex 1),
wherein the radome body has a first region through which the transmission signal is penetrated and a second region through which the reception signal is penetrated (Nagata column 3 lines 21-28: “an integrated transceiving radome including a transmitting antenna side radome portion configured to accommodate the transmitting antenna, a receiving antenna side radome portion configured to accommodate the receiving antenna, and a connecting portion connecting the transmitting antenna side radome portion with the receiving antenna side radome portion is provided”),
wherein a first surface of the first region is flat and the depression is arranged on a second surface of the first region (Nagata Fig 11A or 12C- Annex 1),
wherein a thickness of the first region is smaller than a thickness of the second region (Nagata Fig 11A or 12C- Annex 1), and
wherein the thickness of the first region is variable while the thickness of the second region is substantially constant (Nagata Fig 11A or 12C- Annex 1). 

Regarding claim 12, Nagata teaches claimed invention as shown above for the claim 3, Nagata further teaches a width of the depression is larger than a width of the protrusion (Nagata Fig 11A- Annex 1). 

	

	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Fukaya.
Regarding claim 2, Nagata teaches a radome for a radar sensor in a vehicle (Nagata column 1 lines 5-7: “present invention relates to an antenna apparatus installed on a vehicle, and more particularly, to an antenna apparatus having a radome”) comprising:
a radome body having a first region through which a transmission signal is penetrated (Nagata column 3 lines 21-25: “an integrated transceiving radome including a transmitting antenna side radome portion configured to accommodate the transmitting antenna,…”) and a second region through which a reception signal is penetrated (Nagata column 3 lines 21-25: “an integrated transceiving radome including… a receiving antenna side radome portion configured to accommodate the receiving antenna”); and

	wherein a first surface of the first region is flat and the protrusion is arranged on a
second surface of the first region (Nagata Fig. 1A- Annex 4), and wherein the thickness of the first region is variable while the thickness of the second region is substantially constant (Nagata Fig. 12C- Annex 1, elements 521, 522).
	Nagata does not teach a thickness of the first region is larger than a thickness of the second region. 
Fukaya teaches a thickness of the first region is larger than a thickness of the second region (Fukaya Fig. 14- Annex 5, elements 50-51).

    PNG
    media_image4.png
    443
    848
    media_image4.png
    Greyscale

Annex 4. Protrusion on the transmission region of the radar antenna.

    PNG
    media_image5.png
    374
    661
    media_image5.png
    Greyscale

Annex 5. Thicker transmission region of the radome.
an antenna apparatus having a radome suitable for implementation of a predetermined directivity” (Nagata section “Technical Field” – column 1 lines 6-8). As in the radome for a radar sensor in a vehicle of Nagata, it is within the capabilities of one of ordinary skill in the art to set a thickness of a region of transmission (first region) larger than a thickness of the receiving region (second region) with the predicted result of improving the antenna gain in specific direction as needed in Nagata (Column 3 lines 41-42). Nagata specifically states (column 2 lines 22-23) “radome is formed in a convex lens shape in order to narrow a directivity in an orthogonal direction” featuring the instant claim. The improvement of the directivity of the radar sensor taught by Fukaya with the lens in the transmitting region having thickness higher than the radome thickness in the receiving region is obviously to implement in the Nagata’s radome to anyone skilled in the art at a time of the application.

In regards of claim 5 Nagata and Fukaya teach the claimed invention as shown above for the claim 2. 
Nagata further teaches the protrusion has a convex shape (Nagata Fig 12C –Annex 1, element 521). 



Regarding claim 7, Nagata teaches a radar sensor in a vehicle (Nagata Column 1, lines 5-8: “present invention relates to an antenna apparatus installed on a vehicle, and more particularly, to an antenna apparatus having a radome suitable for implementation of a predetermined directivity”; lines 16-19: “The radar radiates a radio wave in a predetermined direction, and when the radio wave is reflected by an obstacle, the obstacle is detected by receiving and processing the reflected wave”), comprising:
a radome (Nagata column 1, line 7: “apparatus having a radome”);
a body (Nagata column 1, lines 5-6: “antenna apparatus installed on a vehicle” (Examiner’s note: vehicle anticipates “body”)); and
a Printed Circuit Board (PCB) mounted on the body (Nagata column 2 lines 43-44: “apparatus of the invention includes a circuit substrate”), configured to transmit a transmission signal through a first region of the radome for sensing an object (Nagata column 1 lines 16-19: “The radar radiates a radio wave in a predetermined direction, and when the radio wave is reflected by an obstacle, the obstacle is detected by receiving and processing the reflected wave”; column 3 lines 21-25: “an integrated transceiving radome including a transmitting antenna side radome portion configured to accommodate the transmitting antenna,…”), and 
configured to receive a reception signal through a second region of the radome for sensing the object (Nagata column 3 lines 21-25: “an integrated transceiving radome including… a receiving antenna side radome portion configured to accommodate the receiving antenna”; column 1 lines 16-19: “The radar radiates a radio wave in a predetermined direction, and when the radio wave is reflected by an obstacle, the obstacle is detected by receiving and processing the reflected wave”),
wherein the radome comprises:
a radome body coupled with the body of the radar sensor (Nagata column 2 lines 62-63: “a radome configured to accommodate the patch array antenna”); and
a depression formed on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body, wherein a first surface of the first region is flat and the depression is arranged on a second surface of the first region, wherein a thickness of the first region is smaller than a thickness of the second region, wherein the thickness of the first region is variable while the thickness of the second region is substantially constant (Nagata fig 11A, 16 and 12C – Annex 1). Examiner’s note: The features of the claim 7 clearly reflected on the instant application drawings Fig. 7 and Fig. 10 –Annex 2 correspond to the features of Nagata.-emphasis of Examiner.
Nagata does not teach a transmitter;
a receiver configured to receive a reception signal.
Fukaya teaches a transmitter; and 
a receiver configured to receive a reception signal (Fukaya Column 4 lines 11-13: “in a transmitter receiver, antennas having independent directivity can be used separately for transmission and reception”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar sensor in a vehicle of Nagata to include a transmitter and a receiver configured to receive a reception signal of Fukaya in to detect an obstacle in a predetermined range around the vehicle” (Nagata column 1 lines 25-27). As in the radar sensor in a vehicle of Nagata, it is within the capabilities of one of ordinary skill in the art to include a transmitter and a receiver configured to receive a reception signal of Fukaya with the predicted result enabling detection of the obstacle in a predetermined range around the vehicle as needed in Nagata.

In regards of claim 8, Nagata teaches a radar sensor in a vehicle a radar sensor in a vehicle (Nagata Column 1, lines 5-8: “present invention relates to an antenna apparatus installed on a vehicle, and more particularly, to an antenna apparatus having a radome suitable for implementation of a predetermined directivity”; lines 16-19: “The radar radiates a radio wave in a predetermined direction, and when the radio wave is reflected by an obstacle, the obstacle is detected by receiving and processing the reflected wave”) comprising:
a radome (Nagata column 1, line 7: “apparatus having a radome”);
a body (Nagata column 1, lines 5-6: “antenna apparatus installed on a vehicle” (Examiner’s note: vehicle anticipates “body”)); and
a Printed Circuit Board (PCB) mounted on the body (Nagata column 2 lines 43-44: “apparatus of the invention includes a circuit substrate”), configured to transmit a transmission signal through a first region of the radome for sensing an object (Nagata column 1 lines 16-19: “The radar radiates a radio wave in a predetermined direction, and when the radio wave is reflected by an obstacle, the obstacle is detected by receiving and processing the reflected wave”; column 3 lines 21-25: “an integrated transceiving radome including a transmitting antenna side radome portion configured to accommodate the transmitting antenna,…”), and configured to receive a reception signal through a second region of the radome for sensing the object (Nagata column 3 lines 21-25: “an integrated transceiving radome including… a receiving antenna side radome portion configured to accommodate the receiving antenna”; column 1 lines 16-19: “The radar radiates a radio wave in a predetermined direction, and when the radio wave is reflected by an obstacle, the obstacle is detected by receiving and processing the reflected wave”),
wherein the radome comprises:
a radome body (Nagata column 2 lines 62-63: “a radome configured to accommodate the patch array antenna”); and
a protrusion formed on a side of the radome body between a first region of the radome body from which the transmission signal is transmitted (Nagata Fig. 12C- Annex 1, element 521) and a second region of the radome body at which the reception signal is received, among sides of the radome body (Nagata column 3 lines 21-25: “an integrated transceiving radome including… a receiving antenna side radome portion configured to accommodate the receiving antenna”), and
wherein a first surface of the first region is flat and the protrusion is arranged on a second surface of the first region (Nagata Fig. 1A- Annex 4), and
wherein the thickness of the first region is variable while the thickness of the second region is substantially constant (Nagata Fig. 12C- Annex 1, elements 521, 522).
 Nagata does not teach a transmitter;
a receiver configured to receive a reception signal; and 

Fukaya teaches a transmitter;
a receiver configured to receive a reception signal (Fukaya Column 4 lines 11-13: “in a transmitter receiver, antennas having independent directivity can be used separately for transmission and reception”); and 
radome wherein a thickness of a region of the radome body in which the protrusion is formed is larger than a thickness of the second region (Fukaya Fig. 14- Annex 5, elements 50-51). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar sensor in a vehicle of Nagata to include a transmitter and a receiver configured to receive a reception signal of Fukaya in order “to detect an obstacle in a predetermined range around the vehicle” (Nagata column 1 lines 25-27). As in the radar sensor in a vehicle of Nagata, it is within the capabilities of one of ordinary skill in the art to include a transmitter and a receiver configured to receive a reception signal of Fukaya with the predicted result enabling detection of the obstacle in a predetermined range around the vehicle as needed in Nagata.
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application further to modify the radome for a radar sensor in a vehicle mentioned above, to include setting a thickness of the first region to be larger than a thickness of the second region as taught by Fukaya in order to provide “an antenna apparatus having a radome suitable for implementation of a predetermined directivity” (Nagata section “Technical Field” – column 1 lines 6-8). As in the radome for a radar radome is formed in a convex lens shape in order to narrow a directivity in an orthogonal direction” featuring the instant claim. The improvement of the directivity of the radar sensor taught by Fukaya with the lens in the transmitting region having thickness higher than the radome thickness in the receiving region is obviously to implement in the Nagata’s radome to anyone skilled in the art at a time of the application.

In regards of claim 9 Nagata and Fukaya teach the claimed invention as shown above for the claim 7. 
Nagata further teaches the depression has a curved shape (Nagata Fig. 4B –Annex 3).

	In regards of claim 10 Nagata and Fukaya teach the claimed invention as shown above for the claim 8. 
Nagata further teaches the protrusion has a convex shape (Nagata Fig 12C –Annex 1, element 521).

In regards of claim 11, Nagata teaches method of manufacturing (Nagata column 3 lines 6-9: “the antenna apparatus of the invention, the inner wall of the radome is formed such that a region from a position intersecting with the radiation vertical The patch array antenna 130 is formed such that the two or more patch antenna elements 131 are arranged in a y direction”) a radar sensor (Nagata column 1 lines 20-22: “the radar includes a transmitting antenna that radiates a radio wave and a receiving antenna that receives a reflected wave”), comprising:
preparing a body (Nagata column 1, lines 5-6: “antenna apparatus installed on a vehicle” (Examiner’s note: vehicle anticipates “preparing a body”));
mounting a Printed Circuit Board (PCB) on the body (Nagata column 3 lines 14-15: “the radome is formed such that an end portion is vertical to the circuit substrate”);
preparing a radome body (Nagata column 2 line 67-column 3 line 1: “an inner wall of the radome is formed to include a region in which a radome thickness in a range”);
forming a depression on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body (Nagata column 6 lines 19-23: “The central portion of the outer wall of the radome is formed in a flat shape. On the other hand, the central portion of the inner wall of the radome 120 is formed in a characteristic shape to increase a gain in a predetermined direction”; Annex 1); and
coupling the radome body, on which the depression is formed, with the body, wherein the radome body has a first region through which the transmission signal is penetrated and a second region through which the reception signal is penetrated, wherein 
wherein a thickness of the first region is smaller than a thickness of the second region (Nagata Fig 11A or 12C- Annex 1), and
wherein the thickness of the first region is variable while the thickness of the second region is substantially constant (Nagata Fig 11A or 12C- Annex 1).
Nagata does not teach forming a transmitter configured to transmit a transmission signal for sensing an object on a side of the PCB, and forming a receiver configured to receive a reception signal for sensing the object on the side of the PCB.
Fukaya teaches forming a transmitter configured to transmit a transmission signal for sensing an object on a side of the PCB, and forming a receiver configured to receive a reception signal for sensing the object on the side of the PCB (Fukaya Column 4 lines 11-13: “in a transmitter receiver, antennas having independent directivity can be used separately for transmission and reception”; Fig 14- Annex 5 elements 24, 26). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar sensor in a vehicle manufacturing method of Nagata to include a transmitter and a receiver configured to receive a reception signal of Fukaya in order “to detect an obstacle in a predetermined range around the vehicle” (Nagata column 1 lines 25-27). As in the radar sensor in a vehicle of Nagata, it is within the capabilities of one of ordinary skill in the art to include forming a transmitter and a receiver configured to receive a reception signal on PCB as taught by Fukaya with the predicted result enabling detection of the obstacle in a predetermined range around the vehicle as needed in Nagata.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kugler et al. (U.S. Patent 10468764B2) teaches an antenna system and method for manufacturing an antenna system;
Butler (U.S. Patent Application Publication 2002/0093459A1) teaches a low profile antenna radome element with rib reinforcements;
Shinoda et al. (U.S. Patent Application Publication 2005/0001757A1) teaches an automotive radar;
Matsui et al. (U.S. Patent 6518932B1) teaches a radio communication device;
Matsuzawa et al. (U.S. Patent 9110162B2) teaches an antenna cover;
Chow et al. (U.S. Patent 4872019) teaches a radome-lens EHF antenna development;
Geary et al. (United States Patent Application Publication 2018/0131099A1) teaches a system and a method of arranging a radar transceiver unit within a system;
Kim et al. (U.S. Patent 10777878B2) teaches a radome and vehicular radar apparatus comprising same.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648